 

EXHIBIT 10.1

 



FOURTH AMENDMENT TO LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of August
4, 2017 (the “Fourth Amendment Date”) among GREYSTONE LOGISTICS, INC., an
Oklahoma corporation, GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited
liability company (together, the “Borrowers”), and INTERNATIONAL BANK OF
COMMERCE, an Oklahoma state banking corporation, successor in interest to
International Bank of Commerce, a Texas state banking association (“Lender”),
and ratifies and amends (a) the Loan Agreement (Revolving Loan and Equipment
Term Loan) dated as of January 31, 2014, as previously amended three times, most
recently by the Third Amendment to Loan Agreement dated as of December 12, 2016
among Borrowers and Lender (as so amended, the “Loan Agreement”), and (b) the
other Loan Documents to which the Borrowers are a party as described below.

 

Borrowers and Lender agree as follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment have
the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement. The Loan Agreement is amended as follows:

 

(a) The following new definitions are added to Section 1.1 of the Loan Agreement
in appropriate alphabetical order:

 

“Fourth Amendment” means the Fourth Amendment to Loan Agreement among Borrowers
and Lender dated as of the Fourth Amendment Date

 

“Fourth Amendment Date” means August 4, 2017.

 

“Second Milacron Equipment Acquisition” means the acquisition by Greystone
Manufacturing of certain injection molding equipment manufactured by one or more
Affiliates of Milacron Holding Corp. on or after the Fourth Amendment Date to be
financed with the proceeds of Term Loan C.

 

“Term Loan C” has the meaning provided in Section 2.2(c).

 

(b) The following existing definitions in Section 1.1 of the Loan Agreement are
amended and restated in their entirety as follows:

 

“Milacron Equipment Acquisition” means the acquisition by Greystone
Manufacturing of certain injection molding equipment manufactured by one or more
Affiliates of Milacron Holding Corp. using proceeds of the New Equipment Loan.

 

“Term Loans” means Term Loan A, Term Loan B and Term Loan C.

 

“Term Note C” means the Promissory Note dated as of the Fourth Amendment Date
executed by Borrowers in favor of Lender in the

original face amount of Term Loan C, as amended, modified, replaced, restated,
extended or renewed from time to time.

 

“Term Notes” means Term Note A, Term Note B and Term Note C.

 



 

 

 

(c) Section 2.2 of the Loan Agreement is amended by removing the text indicated
in strikethrough as follows: “In connection with the First Amendment, Borrowers
have requested, and Lender has agreed, subject to the terms and conditions of
this Agreement, to the following additional extensions of credit and
modifications to the Equipment Term Loan:”.

 

(d) The first sentence in Section 2.2(b) of the Loan Agreement is amended by
removing the text indicated in strikethrough as follows: “The Equipment Term
Loan’s remaining principal balance of $3,000,000 is deemed to be separate term
loan (the “Term Loan B” and, together with Term Loan A, the “Term Loans”).

 

(e) The following is added to the Loan Agreement as a new Section 2.2(c):

 

(d) Lender shall make an additional term loan to Borrowers in the original
principal amount of $1,795,000.00 (“Term Loan C”).

 

(f) The following is added as a new Section 2.3(d) to the Loan Agreement:

 

(d) Term Loan C is available in one disbursement from the Lender on or about the
Fourth Amendment Date, unless a Default or Event of Default has occurred.

 

(g) The following is added as a new Section 2.4(d) to the Loan Agreement:

 

(d) Term Loan C is evidenced by, and Borrowers shall repay Term Loan C in
accordance with, Term Note C. Interest will accrue on the outstanding principal
balance of Term Loan C as described in Term Note C, except as otherwise provided
in this Agreement.

 

(h) Section 8.1 of the Loan Agreement is amended and restated in its entirety as
follows:

 

Section 8.1. Use of Proceeds. Borrowers shall use (a) the Revolving Loan
proceeds only for general working capital purposes, (b) the Equipment Term Loan
proceeds only for repaying the F&M Debt, paying the Closing Dividend and
financing the Yorktown Equipment Acquisition, (c) the New Equipment Loan
proceeds only for financing the Milacron Equipment Acquisition and paying
Lender’s fees and costs associated with the First Amendment, and (d) Term Loan C
proceeds only for financing the Second Milacron Equipment Acquisition and paying
Lender’s fees and costs associated with the Fourth Amendment.

 



 

 

 

(i) Section 8.5 of the Loan Agreement is amended and restated in its entirety as
follows:

 

Section 8.5. Capital Expenditures. Borrowers will not spend or incur obligations
to acquire fixed assets for more $1,000,000.00 in any single fiscal year on a
consolidated basis, excluding (a) the Yorktown Equipment Acquisition, (b) the
Milacron Equipment Acquisition, (c) fixed assets acquired from Kruger or
Yorktown pursuant to any Debt offset arrangement entered into on or before
January 31, 2014, (d) capital expenditures for equipment additions to meet
customer requirements and/or designs, and (e) the Second Milacron Equipment
Acquisition.

 

3. Waiver of Event of Default. Lender waives any Default or Event of Default
arising solely from the Borrowers’ exceeded the maximum amount of capital
expenditures mandated by Section 8.5 of the Loan Agreement for the fiscal year
ending on May 31, 2017.

 

4. Effect of this Amendment. Except as expressly provided above, this Amendment
is not a waiver of, amendment to, consent to or modification of (a) any term or
provision of any of the Loan Documents except as specifically set forth above,
and this Amendment, or (b) any event, condition, or transaction on the part of
any Person.

 

5. Ratification of Loan Documents. The Loan Agreement and the other Loan
Documents remain in full force and effect as amended by this Amendment. Each
Borrower (a) ratifies and confirms all Loan Documents to which it is a party as
valid, subsisting and continuing in full force and effect, as modified by this
Amendment, and (b) agrees that all references to the Loan Agreement in the Loan
Documents to which it is a party are amended to mean the Loan Agreement as
amended by this Amendment.

 

6. Conditions. The effectiveness of this Amendment is subject to satisfaction of
the following conditions precedent, each of which exist for Lender’s sole
benefit and may be waived by Lender only (in its sole discretion):

 

(a) Documents. Lender’s receipt of the following, each properly executed, each
dated the Fourth Amendment Date (or, in the case of certificates of governmental
officials, a recent date before the date of the Amendment) and each in form and
substance satisfactory to Lender and its legal counsel:

 

(i) this Amendment;

 

(ii) Term Note C;

 

(iii) a Guarantor Ratification of the Amended and Restated Combined Limited
Guaranty Agreement dated January 7, 2016, in favor of Lender signed by Kruger
and Rosene;

 

(iv) a ratification of and amendment to the Mortgage executed by Greystone Real
Estate;

 



2 

 

 

(v) one or more certificates of resolutions or other action, incumbency
certificates and/or other certificates as Lender requires with accompanying
governing documents for the Borrowers and Greystone Real Estate and actions and
resolutions of the Borrowers and Greystone Real Estate in connection with this
Amendment; and

 

(vi) all other documents and instruments requested by Lender.

 

(b) Fees and Expenses. If required by Lender, Borrowers’ shall pay all
out-of-pocket expenses required under Section 8 of this Amendment. If Lender
elects, in its sole discretion, to waive collection of any fees and expenses as
a condition to the effectiveness of this Amendment, Borrowers will remain
obligated to pay those fees and expenses, which are due and payable on the
Fourth Amendment Date.

 

7. Representations and Warranties.

 

(a) Each Borrower represents and warrants to the Lender that as of the date of
this Amendment:

 

(i) its representations and warranties in the Loan Documents to which it is a
party are true and correct in all material respects as though made on Fourth
Amendment Date, except to the extent that any of them speak to a different
specific date, in which case they are true and correct in all material respects
as of the earlier date;

 

(ii) as of the Fourth Amendment Date, (A) no Default or Event of Default exists,
and (B) no Default or Event of Default exists under, and as defined in, the
Greystone Real Estate Loan Agreement;

 

(iii) its execution, delivery and performance of this Amendment and all other
Loan Documents executed by it in connection with this Amendment have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, and do not and will not contravene the terms of any of its
organizational documents, any law or any indenture, loan or credit agreement, or
any other material agreement or instrument to which it is a party or by which it
is bound or to which it or its properties are subject;

 

(iv) no authorizations, approvals or consents of, and no filings or
registrations with, any governmental authority or any other Person are necessary
for the execution, delivery or performance by such Borrower of this Amendment or
the other Loan Documents executed by it in connection with this Amendment, or
for the validity or enforceability thereof; and

 

(v) this Amendment and each other Loan Document to which it is a party
constitutes such Borrower’s legal, valid and binding obligations, enforceable
against it in accordance with its terms, in all cases except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and by judicial discretion regarding the
enforcement of or any applicable laws affecting remedies (whether considered in
a court of law or a proceeding in equity).

 



3 

 

 

8. Fees and Expenses.

 

(a) As additional consideration for Lender entering into this Amendment and
extending Term Loan C, Borrowers shall pay (i) an origination fee of $8,975.00,
and (ii) a documentation fee of $250.00.

 

(b) In accordance with Section 10.5 of the Loan Agreement (and without in any
way limiting its provisions), Borrowers shall pay all reasonable out-of-pocket
expenses incurred by the Lender, including the reasonable fees, charges and
disbursements of Lender’s counsel (determined on the basis of such counsel’s
generally applicable rates) in connection with (i) this Amendment, the
preparation of this Amendment and any other Loan Documents, and any filings or
other documents or instruments required in connection with the preparation of
this Amendment or the other Loan Documents, and (ii) the enforcement, collection
or protection of its rights in connection with the Loan Documents, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect the Loan Documents and this Agreement. Expenses being
reimbursed by Borrowers under this Section include, without limitation, costs
and expenses incurred in connection with appraisals, field examinations,
insurance reviews, flood determinations, lien and title searches and title
insurance, and recording and filing fees or taxes.

 

9. Events of Default Unaffected. Nothing in this Amendment is a waiver of any
Default or Event of Default, or of any right or remedy available to the Lender
by reason of the occurrence or existence of any Default or Event of Default.

 

10. Releases. Each Borrower, for itself and on behalf of all its predecessors,
successors, assigns, agents, employees, representatives, officers, directors,
managers, members, shareholders, beneficiaries, trustees, administrators,
subsidiaries, Affiliates, employees, servants and attorneys (collectively the
“Releasing Parties”), releases and forever discharges Lender and its successors,
assigns, partners, directors, officers, agents, attorneys, and employees from
any and all claims, demands, cross-actions, controversies, causes of action,
damages, rights, liabilities and obligations, at law or in equity whatsoever,
known or unknown, now held, owned or possessed by any or all of the Releasing
Parties or that any or all of the Releasing Parties hold or claim to hold in the
future as a result of any actions or inactions occurring on or before the Fourth
Amendment Date, under common law or statutory right, arising directly or
indirectly out of out of the Loans, any of the Loan Documents, or any of the
documents, instruments or any other transactions relating thereto or the
transactions contemplated thereby. Each Borrower understands and agrees that
this is a full, final and complete release and agrees that this release may be
pleaded as an absolute and final bar to any or all suit or suits pending or that
are filed or prosecuted in the future by any of the Releasing Parties, or anyone
claiming by, through or under any of the Releasing Parties, in respect of any of
the matters released hereby, and that no recovery on account of the matters
described herein may hereafter be had from anyone whomsoever, and that the
consideration given for this release is not an admission of liability.

 

11. Governing Law; Miscellaneous. This Amendment is governed by the Loan
Agreement, including the rules of construction provided in Section 1.2 and the
miscellaneous provisions of Article X thereof. Unless stated otherwise, (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, and (c) this Amendment
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

 



[Signature Pages Attached]

 



4 

 



 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT is executed and delivered by the
undersigned effective as of the date first indicated on the first page.

 



  “BORROWERS”       GREYSTONE LOGISTICS, INC., an   Oklahoma corporation        
By: /s/ Warren F. Kruger     Warren F. Kruger, President/CEO



 



  GREYSTONE MANUFACTURING, L.L.C.,   an Oklahoma limited liability company      
  By: /s/ Warren F. Kruger     Warren F. Kruger, Manager

 

Signature Page

Fourth Amendment to Loan Agreement

 



 

 

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT is executed and delivered by the
undersigned effective as of the date first indicated on the first page.

 

  “LENDER”       INTERNATIONAL BANK OF COMMERCE, an Oklahoma state banking
corporation, successor in interest to International Bank of Commerce, a Texas
state banking association       By: /s/ Andrew J. Levinson     Andrew J.
Levinson     President - Tulsa Region

 



Signature Page

Fourth Amendment to Loan Agreement

 



 

 



